Title: General Orders, 30 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near York Tuesday October 30th 1781
                     Parole Annapolis
                     Countersigns Baltimore Hampton
                  
                  For the Day tomorrow
                  Brigadier General GistLieutenant Colonel Van DyckMajor RiceBrigade Major HobbyThe second Regiment of York and Lieutenant Colonel Barber’s Battalion will furnish the Guards and fatigue parties tomorrow.
                  Vose’s and Gimat’s Battalions for fatigue for levelling the works tomorrow.
                  In pursuance of the determination of a Board of General Officers setting forth the means by which the Officers of the Army may receive a general benefit from that Article of the Capitulation which entitles them to a right of pre-emption of the Goods in the possession of the Traders in York and Gloucester at the time of the surrender of these Posts.
                  The Commander in Chief is pleased to direct that every officer who came here with this Army (coming under the following description) receive on account of his pay to the amount of Twenty pounds (dollars at Six shillings) each vizt.
                  General Officers and their families and other military staff regimental officers (the Officers of the Hospital) the Chaplains (the Quartermaster General the Commissary General and their Duputies.  But not to include the Deputies of Deputies.).
                  That an Officer from each brigade be appointed to take up the Goods from the traders for the Officers of their respective brigades whose receipt shall entitle them to Payment.  The officers appointed by the brigades to purchase for them are to be furnish’d with a List of the names of the officers they are to act for and the Specific articles they are to purchase for them Attested by the officer commanding the Brigade which Lists are to be produced to the Commander in Chief as soon as the purchase is Compleated.
                  General Officers and (Heads of departments not connected with Brigades are themselves to purchase for the persons entitled or give written authority to one person in their respective departments to do it for them) who is to be furnished with Lists similar to those already mentioned.
                  (The Brigades and Corps having balloted for priority of purchase are to be served in the following Order vizt)
                  1st Dragoons
                  2d Waynes brigade
                  3d Gist’s brigade
                  4 Hazens brigade
                  5 Muhlenbergs brigade
                  6 Artillery
                  (7 Sappers and Miners)
                  8 Clinton’s Brigade
                  9 Dayton’s Brigade
                  (10th The Chaplains, the Quarters’, Commissary’s and Hospital Departments)
                  The General Officers and families to purchase at such times as they think proper.
                  (The Persons appointed to purchase for each brigade and seperate department will have a Certificate of their Appointment from Major General St Clair.)
                  The Person who purchases the Articles wanted by the Left Wing from Count Rochambeau.
                  (The Regimental Paymasters to take receipts from each officer as so much pay and transmit an account of the Aggregate sum to the Paymaster General to be by him charged to the regiment.
                  Where officers are unconnected with Brigades their accounts to be transmitted to the Paymaster General by the General Officers to whom they are attached and the Heads of departments to which they belong.
                  Untill the Purchases above authorized are completed and the same announced by a General Order no person whatever is permitted to purchase on private account.)
                  (The Troops and British Prisoners except those in the Hospital to draw five days allowance of corned beef—the Commissarys to issue with the Beef half the quantity of salt allowed to fresh Beef.)
                  One Week’s allowance of Spirit, to be issued to the officers tomorrow at the Magazine in Yorktown at ten ô clock.
                  It is expected the Division Inspectors will give a Sufficient Reason for their non compliance with the General Orders of the 25th instant requiring their attendance on Major General St Clair and that they will pay strict attention to the same in future.
                  At the General Court martial whereof Colonel Ogden is President, Gilbert Otter soldier in the second New York regiment charged with "Not doing his duty as a Continel and with assisting in robbing a french officer’s Waggon" was tried.
                  The Court on Consideration are of opinion the Charge is not supported.
                  The Commander in Chief approves the opinion of the Court and orders the Prisoner released from his Confinement.
               